Citation Nr: 0826477	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a low back disability from September 24, 2002 to January 
5, 2004, and from June 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1990 to 
February 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the veteran's claim for a 
disability rating in excess of 20 percent for his service-
connected low back disability.

In a January 2004 rating decision, the RO granted a temporary 
total disability evaluation of 100 percent based on the 
veteran's January 5, 2004 laminectomy of his service-
connected lower back from January 5, 2004 to June 1, 2004.  

In a February 2004 rating decision, the disability rating for 
the veteran's low back disability was increased to 40 
percent, effective September 24, 2002, when he walked into a 
VA medical center and reported that his back pain was getting 
worse.  His previous visit had been more than a year earlier, 
in March 2001.  The temporary total rating from January 5, 
2004 to June 1, 2004 was continued.  The veteran subsequently 
submitted his substantive appeal, indicating that he believes 
he is entitled to a disability rating in excess of 40 
percent.  Therefore, his claim for an increased rating of his 
low back disability covers two separate periods of time, 
prior to and following the assignment of a temporary total 
disability rating, and the issue has been characterized as 
shown above.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to a RO rating 
decision assigning a particular rating, and a subsequent RO 
decision assigns a higher rating that is less than the 
maximum available benefit, the pending appeal is not 
abrogated).

The Board remanded this claim in November 2004 to determine 
whether the veteran desired a BVA hearing.  The veteran did 
not respond to the RO's inquiry regarding his hearing 
preference, and the case was returned to the Board.  The 
claim was then remanded by the Board in October 2006 to 
provide the veteran with orthopedic and neurological 
examinations.  A separate neurological examination was not 
performed, and the Board remanded the claim for a third time 
in January 2008.    The veteran underwent a neurological 
examination in February 2008, and the case has now been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  For the period of the claim from September 24, 2002 to 
January 5, 2004, the competent evidence demonstrates forward 
flexion of the thoracolumbar spine to 100 degrees with pain, 
and most closely approximates severe limitation of motion; 
the evidence does not demonstrate unfavorable ankylosis of 
the entire thoracolumbar spine or any incapacitating episodes 
of intervertebral disc syndrome.

2.  For the period of the claim from June 1, 2004, the 
competent evidence demonstrates forward flexion of the 
thoracolumbar spine to 25 degrees at worst, and most closely 
approximates severe limitation of motion; the evidence does 
not demonstrate unfavorable ankylosis of the entire 
thoracolumbar spine or any incapacitating episodes of 
intervertebral disc syndrome

3.  The competent evidence of record demonstrates pain, 
numbness, and decreased sensation of the veteran's left lower 
extremity, analogous to mild incomplete paralysis of the 
sciatic nerve; the weight of the evidence does not support a 
finding that these neurological manifestations are of 
moderate severity.


CONCLUSIONS OF LAW

1.  For the period of the claim from September 24, 2002 to 
January 5, 2004, the criteria for a disability rating in 
excess of 40 percent for a low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293 (2003), 5243 (2007).  

2.  For the period of the claim from June 1, 2004, the 
criteria for a disability rating in excess of 40 percent for 
a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103. 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5292, 5293 
(2003) Code 5243 (2007).  

3.  The criteria for a separate disability rating of 10 
percent for pain, numbness, and decreased sensation of the 
left lower extremity have been met for the entire period of 
the increased rating claim.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.71a, 4.124a, Diagnostic Codes 5243, Note (1), 8520 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in February 2003 and November 2006 that fully 
addressed all notice elements.  The letters informed the 
veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the veteran should provide, including medical and lay 
statements describing the effects of the disabilities, and 
informed the veteran that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim.  The November 2006 letter also provided 
the veteran with notice of the disability rating regulations 
and how effective dates are assigned.  Further, post-
adjudicatory notice, by way of the February 2004 statement of 
the case, informed the veteran of the criteria required to 
warrant an increased disability rating for his low back 
disability, including specific measurements and the range of 
ratings available under both old and revised applicable 
diagnostic codes.  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the veteran 
for the Board to proceed to finally decide this appeal. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical treatment records, and lay statements have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in May 2003, June 
2004, December 2006, and February 2008 as part of this claim.  
38 C.F.R. § 3.159(c) (4).  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increased Rating for Low Back Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  When an unlisted condition 
is encountered, such condition may be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

At the outset, the Board notes that claims for increased 
ratings require consideration of entitlement to such ratings 
during the entire relevant time period involved, i.e. from 
the date the veteran files a claim which ultimately results 
in an appealed RO decision, and contemplate staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Initially, the Board notes that during the course of the 
veteran's appeal, the regulations pertaining to rating 
disabilities of the spine were amended.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the veteran's spine disability is 
warranted.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2008).

The veteran has been rated under Diagnostic Codes 5292 and 
5293 of the previous version of the rating criteria for the 
entire period of the claim. 

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was evaluated under Diagnostic Code 5292.  
Severe limitation of motion of the lumbar spine was to be 
rated 40 percent disabling.  This diagnostic code did not 
provide for a disability rating in excess of 40 percent.  

An unappealed December 2001 rating decision had continued a 
20 percent rating for the service-connected back disability 
under diagnostic code 5293.  The rating criteria at that time 
provided that an intervertebral disc syndrome, postoperative, 
cured, was rated as noncompensable.  A 10 percent rating was 
assigned where the condition was mild.  A 20 percent rating 
was granted for a moderate condition with recurring attacks.  
A 40 percent rating required a severe condition with 
recurring attacks and intermittent relief.  The highest 
rating assignable under this code was 60 percent which 
required a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(2002).  

Effective September 23, 2002, the day before the veteran 
reopened his claim by seeking VA medical care (see 38 C.F.R. 
§ 3.157), the rating criteria for 5293 changed to include a 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes.  However, for the purposes of the 
rating criteria, an incapacitating episode was defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  In this case, there is no 
competent medical evidence that at any time a physician 
prescribed bed rest as well as other treatment.  The criteria 
change also provided that an intervertebral disc syndrome 
could be rated on separate evaluations for its chronic 
orthopedic and neurologic manifestations, which ever method 
resulted in a higher evaluation.  The diagnostic code was 
changed to 5243, effective September 26, 2003.  38 C.F.R. 
Part 4, § 4.71a, Code 5293 (2003); 5243 (2007), Note (1).  
See 67 Fed. Reg. 54345-9 (August 22, 2002).  

The Rating Schedule governing the rating of spinal 
disabilities was revised in September 2003.  At that time, VA 
amended its Schedule for Rating Disabilities, 
38 C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
intervertebral disc syndrome under Diagnostic Code 5243.  
Under the current rating criteria, effective from September 
26, 2003, intervertebral disc syndrome is to be evaluated 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined.  38 C.F.R. § 4.71a (2007). 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, based on range of motion, a 40 percent disability 
rating is warranted where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or where there is 
favorable ankylosis of the entire thoracolumbar spine.  A 60 
percent disability rating is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a. 

A September 2002 VA treatment record indicates that the 
veteran reported worsening low back pain and numbness in his 
left leg.  His deep tendon reflexes in the lower extremities 
were within normal limits and sensation was present in both 
lower extremities without significant deficit.  The physician 
did note mild tenderness in the low back area.

The veteran reported shooting pain going from his low back 
through the left buttock and into the posterior thigh, which 
occurred on a daily basis, in November 2002.  An examination 
at that time revealed muscle spasm, but no sensory change and 
a negative straight leg test.  A CT scan of the veteran's 
lumbar spine, also conducted in November 2002, revealed 
moderate spinal stenosis at L4-L5.  

The veteran underwent a VA examination of his back in May 
2003.  He reported radiation of pain in his left leg.  He 
demonstrated flexion to 100 degrees, but with pain, and 
exhibited normal sensation in his lower extremities.  He also 
reported a decrease in range of motion of approximately 50 
percent during flare-ups.  The examiner noted pain to 
palpation of the lumbosacral area without spasm and a 
positive straight leg test bilaterally.

A July 2003 letter from the veteran's last employer reveals 
that he was discharged from that employment due to being 
physically unable to perform the essential functions of a 
police officer.

An October 2003 VA neurology clinic note indicates that the 
veteran exhibited neurogenic claudication symptoms, as well 
as left leg pain into the foot and global left leg weakness 
secondary to pain.

A December 2003 VA treatment record reveals that the 
veteran's left quadriceps muscle may have been slightly 
weaker than his right quadriceps muscle. 

The veteran underwent another VA examination in June 2004.  
He reported that he could only stand for 15 to 30 minutes at 
a time, and complained of numbness in his feet related to 
post-surgical bruising of a nerve.  He demonstrated forward 
flexion of the thoracolumbar spine to 40 degrees before pain.  
The examiner noted some paresthesias on the soles of both 
feet.

At his December 2006 VA examination, the veteran reported a 
deep, aching pain in his low back, with radicular pain to the 
posterior thigh of his left leg.  He also reported mild 
weakness of the lower extremities and sensory symptoms 
involving both feet.  The examiner noted that the veteran's 
sitting tolerance was decreased and that he had a loss of 
lumbar lordosis and tenderness over the lumbosacral area.  
The veteran demonstrated forward flexion to 45 degrees.  The 
examiner stated that there was no evidence of neuritis, 
neuralgia, or partial paralysis, as strength was within 
normal limits, sensation was intact to light touch and 
proprioception, and the straight leg raise was negative.

The veteran underwent a fourth VA examination in February 
2008.  He reported numbness in his left lower extremity, but 
denied radicular symptoms.  He demonstrated forward flexion 
to 25 degrees and a negative straight leg raise test.  The 
examiner noted that the veteran had intact proprioception, 
but decreased sensation to light touch at all dermatomes of 
the left lower extremity.  The examiner also referred to a 
February 2008 EMG nerve conduction study that did not provide 
a clear indication of lumbar radiculopathy.  

For the period of the claim from September 24, 2002 to 
January 5, 2004, the Board must apply the version of the 
previous versions of the rating criteria discussed above.  
Under these criteria, the maximum disability rating for 
limitation of motion of the lumbar spine was 40 percent 
(under Diagnostic Code 5292); therefore, it is impossible to 
grant a disability rating in excess of 40 percent under this 
version of the rating criteria.

Under the version of Diagnostic Code 5293 in effect prior to 
September 26, 2003, a disc syndrome could be rated on 
incapacitating episodes, but as noted above, there is no 
competent medical evidence of incapacitating episodes as 
defined for the rating criteria.  That is, there is no 
evidence that a physician has ever prescribed treatment 
including bed rest.  Alternatively, Diagnostic Code 5293, in 
effect from September 23, 2002 to September 26, 2003, 
provided that the disability would be rated separately for 
its chronic orthopaedic and neurologic manifestations.  The 
highest orthopaedic rating available was the 40 percent under 
diagnostic code 5292.  The neurologic manifestations will be 
discussed below.  

The General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula) became effective September 26, 
2003 and it also provides 40 percent as the highest rating 
for limitation of back motion.  Higher ratings require 
ankylosis or bony fixation, which has not been demonstrated 
by any competent evidence in this case.  It also provides for 
additional rating for the neurologic manifestations.  

The Board notes that the veteran has repeatedly reported pain 
in his lower left extremity, as well as numbness.  Several 
examinations, including the May 2003 and December 2006 VA 
examinations, revealed normal sensation in the veteran's 
lower extremities.  However, the June 2004 VA examination 
revealed some paresthesias on the soles of his feet, and the 
February 2008 VA examination noted decreased sensation to 
light touch in all dermatomes of the left lower extremity.  

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Under  Diagnostic Code 8520, mild incomplete 
paralysis is rated 10 percent disabling; moderate incomplete 
paralysis is rated 20 percent disabling; moderately severe 
incomplete paralysis is rated 40 percent disabling; and 
severe incomplete paralysis, with marked muscular atrophy, is 
rated 60 percent disabling.  Complete paralysis of the 
sciatic nerve, where the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost, is 
rated 80 percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.    

The Board finds that the schedular criteria for a separate 10 
percent rating for pain, numbness, and decreased sensitivity 
of the veteran's left lower extremity, analogous to mild 
incomplete paralysis of the sciatic nerve under Diagnostic 
Code 8518, have been met for the entire period of claim.  The 
veteran has reported pain in his left lower extremity, as 
well as weakness and numbness.  Further, decreased sensation 
has been noted upon examination, and in December 2003, it was 
noted that the veteran's left quadriceps muscle was weak.  
The Board finds that a rating in excess of 10 percent for 
incomplete paralysis of the sciatic nerve is not warranted 
for any period of time because the weight of the evidence 
does not support a finding that the neurological 
manifestations of the veteran's low back disability are 
moderate, as the involvement is wholly sensory.

The medical evidence including clinical records and 
examination reports provide a preponderance of evidence, 
which show that the orthopedic manifestations of the service-
connected back disability do not approximate any applicable 
criteria for a higher rating.  As the preponderance of the 
evidence is against this portion of the claim, the benefit of 
the doubt doctrine is not applicable and to that extent the 
appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

On the other hand, some of the medical reports reflect 
significant neurologic symptoms.  Giving the veteran the 
benefit of the doubt, the Board finds that the neurologic 
deficits approximate a mild sciatic neuropathy.  The medical 
evidence does not show the kind of objective deficits that 
indicate a moderate or more severe neurologic impairment.  
Thus, the preponderance of evidence establishes that the 
veteran's service-connected back disability is manifested by 
sciatic nerve deficits, which are mild and no more than mild.   


Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 40 percent for the period of 
the claim from September 24, 2002 to January 5, 2004, and 
from June 1, 2004, is denied.

A separate disability rating of 10 percent for neurological 
manifestations of low back disability is granted for the 
entire period of the claim, subject to the laws and 
regulations governing the payment of monetary awards.  



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


